PER CURIAM:
This claim was submitted for decision upon written stipulation based upon the following facts. Claimants are the owners of real property located in Tucker County, West Virginia. Prior to July 3, 1979, respondent had maintained the road adjacent to claimants’ property, under the designation of Tucker County Secondary Route 17/7. During maintenance of the roadway, which respondent believed was Route 17/7, respondent damaged claimants’ property and fences. Claimants brought an action for declaratory judgment in the Circuit Court of Tucker County, alleging that the alternate road was Route 17/7 and the road adjacent to claimants’ property was a private road. On July 3, 1979, the Circuit Court of Tucker County rendered a judgment for the claimants.
The parties have agreed that $500.00 is a fair and equitable estimate of the damages sustained by the claimants. In view of the foregoing, the Court grants an award of $500.00 to claimants.
Award of $500.00.